ORDER

PER CURIAM:
I.G. (Mother) appeals the termination of her parental rights to her daughters, I.G. and M.G., and son, M.G., pursuant to § 211.447.4(3), RSMo 2000. Mother contends there was not clear, cogent and convincing evidence that conditions of a potentially harmful nature continue to exist and that the continuation of the parent-child relationship greatly diminishes the children’s prospects for early integration into a stable and permanent home. Mother also claims that the trial court erred in finding that termination of her parental rights is *471in the children’s best interest after consideration of the factors listed in § 211.447.6, RSMo 2000. This court finds that there was sufficient evidence to support the trial court’s conclusion that termination of Mother’s parental rights to I.G., M.G., and M.G. was appropriate under § 211.447.4(3), RSMo 2000, and in the children’s best interest. Since a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment of the trial court is affirmed. Rule 84.16(b).